DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both cartridge and cover.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power source must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
POD VAPING SYSTEM PROVIDING A CLOSED SYSTEM.
The disclosure is objected to because of the following informalities: 
Paragraph [0016], line 1, it seems that "a cover 20" should be -- the cover 12 -- because Paragraph [0014], line 2 describes, "a cover 12".  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 2, "an inner volume" should be -- the inner volume -- because claim 1, lines 9-10 already recited, "an inner volume".  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al (WO 2018/059218 A1).
Zheng discloses a pod vaping system comprising: (claim 1) a cover 4, 1 having: a base 4; and a removable mouthpiece 1, wherein the base retains a power source (not shown); and a cartridge 2 comprising: an atomizer 3; a reservoir 24; and power contacts 37, wherein the cartridge 2 is removably coupled to the base 4 by use of the mouthpiece 1 coupling to the base 4 with the cartridge 2 retained within an inner volume created by coupling the mouthpiece 1 to the base 4 of the cover 4, 1, wherein the power contacts 37 of the cartridge 2 are electrically coupled to the power source; (claim 2) wherein coupling the mouthpiece 1 to the base 4 of the cover forms an inner volume with a unique shape (see Figs. 3-5); and wherein the cartridge has a unique shape that corresponds to the unique shape of the inner volume (see Figs. 3-5), (claim 3) wherein the inner volume can only receive and retain cartridges 2 having the unique shape of the cartridge.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al (US 2020/0337375 A1).
Guo discloses a pod vaping system comprising: (claim 1) a cover 1, 5 having: a base 1; and a removable mouthpiece 5, wherein the base 1 retains a power source 56; and a cartridge 11 comprising: an atomizer 60; a reservoir (see Paragraph [0080]); and power contacts 63, 64, wherein the cartridge 11 is removably coupled to the base 4 by use of the mouthpiece 5 coupling to the base 1 with the cartridge 11 retained within an inner volume (see Fig. 6) created by coupling the mouthpiece 5 to the base 1 of the cover 1, 5, wherein the power contacts 63, 64 of claim 2) wherein coupling the mouthpiece 5 to the base 1 of the cover 1, 5 forms the inner volume with a unique shape (see Fig. 6); (claim 3) wherein the cartridge has a unique shape that corresponds to the unique shape of the inner volume, wherein the inner volume can only receive and retain cartridges 11 having the unique shape of the cartridge 11 (see Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2020/0397059 A1 by Zongbo; US Patent Application Publication No. 2020/0305511 A1 by Wilson et al.; US Patent Application Publication No. 2020/0297033 A1 by Wang et al.; US Patent Application Publication No. 2020/0288770 A1 by Potter; US Patent Application Publication No. 2019/0373679 A1 by Fu et al.; and US Patent Application Publication No. 2019/0124996 A1 by Qiu.  All these references read on all the claim limitations of claims 1-3.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831